DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 1/3/2022 has been entered. Applicant’s amendments have overcome the 112(b) rejection set forth in the previously mailed non-final office action. Applicant’s amendments have also removed the interpretation under 112(f) of claim 1. Claims 1-13 and 25-26 remain pending in this application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US PGPub 2014/0200495).
Regarding claim 1, Jones teaches a fascia tissue fitness device (see paragraph 6, the device massages the user, affecting the fascia tissue of the user), comprising:
a structural member (Fig. 1, bed 40);
	at least one fascia tissue treatment element (Fig. 1, massager head 48) configured to be moved relative to said structural member (see paragraph 19, massager head moves within stationary bed 40), the at least one fascia tissue treatment element including a plurality of finger members that are rigid and extend outward from said structural member (see Figs. 5 and 7, finger members 130 extending outwardly upward away from the structural member 54, see paragraph 40), each of the finger members having a cylindrical shaft with a base portion (Fig. 7, arms 128, 130 are cylindrical) and a tip (Fig. 7, tips 126, 124), the finger members being in a fixed angular position relative to said structural member (see paragraph 42, finger members angularly oriented, the structural member being perpendicular to the base 144 that the massage head is mounted on, therefore the fingers are oriented at an angular position relative to the structural member, the angle being able to be fixed) and the tips being coplanar in a plane spaced apart from and parallel to a longitudinal axis of the structural member (see Figs 1 and 7, tips 126, 124 are coplanar and spaced apart from and parallel to the longitudinal axis of massager guide 54);	
	a translation member supported by said structural member (Fig. 1, massager carriage 52), said at least one treatment element being affixed to said translation member (see Fig. 1, massage element 48 mounted to massager carriage 52; see paragraph 19); and
	an actuator (Fig. 10, 196) coupled to said translation member, and configured to cause said translation member to repeatedly move back and forth relative to said structural member 
Regarding claim 2, Jones further teaches wherein the translation member is configured to cause said translation member to repeatedly move linearly back and forth (see paragraphs 46 and 48, translation member moves back and forth from head to foot of bed).
Regarding claim 3, Jones further teaches wherein the translation member is disposed within said structural member (see Fig. 1, translation member 52 located within bed).
Regarding claim 4, Jones further teaches wherein said actuator is an electromechanical motor configured to cause translation of said translation member (see Fig. 10 and paragraph 48, the actuator is an electromechanical motor).
Regarding claim 12, Jones further teaches wherein the fascia tissue fitness device further comprises a base connected to said translation member (see Fig. 10, base shaft 152, see paragraph 45), and extending radially from said structural member (see fig. 10, shaft 152 extends radially from structural member bed base), and wherein the finger members extend from the base (see Fig. 10, finger members 128, 130 extend from the base shaft).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPub 2014/0200495) in view of Kahn et al. (US PGPub 2003/0212353).
Regarding claim 5, Jones teaches all previous elements of the claim as stated above. Lin does not teach wherein said actuator is configured to cause translation of said translation member in a range between approximately one- half inch and approximately three inches.
However, Kahn teaches an analogous massage device (see abstract and Fig. 7) wherein the massage is provided in stroke lengths in the range of two inches (see Fig. 17 and paragraph 46, the length of the stroke provided by roller 12a is two inches).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the actuator of Jones to cause translation of said translation member in a limited range of two inches, as taught by Kahn, for the purpose of providing a massage stroke in a specific area of the user that they might want to target.
Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPub 2014/0200495) in view of Fried et al. (US 7,238,163).
Regarding claim 6, Jones teaches all previous elements of the claim as stated above. Jones does not explicitly disclose that the actuator is electrically powered and configured to be electrically coupled to a power source.
However, Fried teaches an analogous fascia treatment device (see Fig. 10 and abstract) wherein said actuator is electrically powered and configured to be electrically coupled to a power source (see col. 4, lines 42-46, motor driving the device is powered by electrical source).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the motor of Jones to be electrically connected to a power source because it is necessary to provide a motor with a means to drive said motor and an electrical power source is a well-known means.
Regarding claim 7, Jones, as modified, teaches all previous elements of the claim as stated above. Jones does not teach explicitly teach a power switch to control power provided to said actuator.
However, Fried teaches an analogous fascia treatment device (see Fig. 10 and abstract) comprising a power switch to control power provided to said actuator (see col. 9, lines 19-21, motor powered by a cord with an integrated on/off switch).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the motor of Jones to have a power switch to control power provided to said actuator, as taught by Fried, for the purpose of controlling the device with a switch, as is well-known in the art.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over over Jones (US PGPub 2014/0200495) in view of Lin (US 7,238,163).
Regarding claim 8, Jones teaches all previous elements of the claim as stated above. Jones does not teach a speed control selector configured to alter speed of said actuator.
However, Lin teach an analogous body massage device (see abstract and Fig. 1) comprising a speed control selector configured to alter speed of said actuator (see Fig. 1, buttons 41; see paragraph 18, one of the control buttons controls speed).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massager of Jones to comprise a speed control selector, as taught by Lin, for the purpose of allowing the user to set the speed to their desired preference to achieve a comfortable massage.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPub 2014/0200495) in view of Meyer et al. (US PGPub 2010/0217164).
Regarding claim 9, Jones teaches all previous elements of the claim as stated above. Jones does not teach a distance control selector configured to alter a distance that said translation member is driving by said actuator.
However, Meyer teaches an analogous body massage device (see abstract and Fig. 1) comprising a distance control selector (see controller in Fig. 5) configured to alter a distance that said translation member is driving by said actuator (see paragraph 23, the control unit allows the user to select the range with which to provide massage, i.e. full back, lower back, or upper back).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Jones to comprise a distance control selector configured to alter a distance that said translation member is driving by said .
Claims 10-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPub 2014/0200495) in view of Kim (US PGPub 2004/0260215).
Regarding claim 10, Jones teaches all previous elements of the claim as stated above. Jones does not teach a sensor configured to sense force being applied by said at least one fascia tissue treatment element on a user's body.
However, Kim teaches an analogous body massaging device (see abstract and Fig. 1) wherein the device comprises a sensor configured to sense force being applied by said at least one fascia tissue treatment element on a user's body (see paragraph 81-82; see Fig. 28, sensor 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Jones to include a force sensor, as taught by Kim, for the purpose of detecting the forces being applied to the user and to tailor the massage force to the user (see paragraph 41 of Kim). 
Regarding claim 11, Jones, as modified, teaches all previous elements of the claim as stated above. Jones does not teach a control mechanism configured to adjust a pressure range of the device.
However, Kim teaches an analogous body massaging device (see abstract and Fig. 1) wherein the device comprises a control mechanism configured to adjust a pressure range of the device (see paragraph 82; se Fig. 28, controller 26 controls Y-axis mechanism).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Jones to include a control mechanism configured to adjust a pressure range of the device, as taught by Kim, for the purpose of controlling the massage intensity (see paragraph 82 of Kim).
Regarding claim 25, Jones, as modified, teaches all previous elements of the claim as stated above. Jones does not teach wherein said sensor is coupled to and positioned between said translation member and each of said at least one fascia tissue treatment element.
However, Kim teaches an analogous body massaging device (see abstract and Fig. 1) comprising a pressure sensor (Fig. 28, 36) wherein said sensor is coupled to and positioned between a translation member and each of said at least one fascia tissue treatment element (see paragraphs 80-82, and Figs. 1 and 29 pressure sensor is located between actuator 32 and pressure applying member 20).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor added to Jones to be located between the fascia tissue treatment element and a translation member, as taught by Kim, for the purpose of more accurately reading the pressure applied by the device to the user.
Regarding claim 26, Jones, as modified, teaches all previous elements of the claim as stated above and further teaches wherein said at least one fascia tissue treatment element includes a plurality of fascia tissue treatment elements (see paragraph 21, Jones teaches a plurality of massaging systems can be used within the bed) each including a sensor coupled to and positioned between said translation member and a respective fascia tissue treatment .
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PGPub 2014/0200495) in view of Black (US PGPub 2014/0243718).
Regarding claim 13, Jones further teaches wherein said at least one fascia tissue treatment element further includes a base connected to said translation member (see Fig. 10, base shaft 152, extending to joint 136; see Fig. 7; see also paragraph 45) and extending from the structural member (see fig. 10, shaft 152 extends radially from structural member bed base) and having a top surface (see Fig. 7, top surface of joint 136) and a side surface extending between the top surface and the structural member (see Fig. 7 and 10, side of joint 136 and sides of shaft 152, extending between the structural member and top surface), the base portion of the finger members extending from the side surface such that the base portion does not directly extend from the top surface (see Fig. 7, fingers 128, 130 extend from the side surface, not the top).
Jones does not teach wherein the base portion arcing toward the tip portion, the arc including a concave contour that extends from the side surface of the base to the tip portion of the finger members, and a convex contour that is opposite of the concave contour, and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the side surface of the base to the tip portion of the finger members, thereby forming finger members that curve away from the base and the structural member.
However, Black teaches an analogous body massager (see abstract and Fig. 1)  comprising a fascia tissue treatment element (Fig. 1, 106c) comprising a base (see annotated 

    PNG
    media_image1.png
    444
    452
    media_image1.png
    Greyscale

Annotated Fig.  4 of Black
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the tissue treatment element of Jones to have fingers that curve away from the base and the structural member in the manner as taught by .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new rejection, necessitated by applicant’s amendment is based on Jones (US PGPub2014/0200495), which teaches the limitation of claim 1 as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785   

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799